Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: paragraph [0001] indicates the application is a divisional of application 62/576,561, this appears to be an error. This is inconsistent with the ADS, which claims benefit of provisional 62/576561. Also, see MPEP 201.06, an application claiming the benefit of a provisional application under 35 U.S.C. 119(e) should not be called a "divisional" of the provisional application. Appropriate correction is required.

Election/Restrictions
Applicant's election with traverse of the restriction to Group 1 claims 1-5 in the reply filed on 2/01/2021 is acknowledged.  The traversal is on the grounds that maintaining the claims together would not constitute and undue search burden.  This is not found persuasive because the inventions listed are independent or distinct and there would be a serious burden as each invention/group is directed to inventions with different classifications (see restriction requirement).
The requirement is still deemed proper and is therefore made FINAL.
The response to restriction clearly indicates applicant elected Group 1 claims 1-5. The amended claims filed 2/01/2021 indicate claim 6 as original and pending, as opposed to withdrawn, this appears to be a typo. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recites sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation is: filtrating unit in claim 1, which further recites structure of a filtering unit having a membrane provided with an array of pores.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the high-pressure feed pump" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitations “high transmembrane pressure” and “high cross flow velocity”, “high” is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 4 recites the limitation "filtration unit" in line 7.  There is insufficient antecedent basis for this limitation in the claim, use of the phrase “filtering unit” would be consistent the claim language used in previous claims and has clear antecedent basis in the claim.
Claims 2 and 5 are rejected due to their dependency on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Feuer (US 10,155,176), in view of Bishop (US PG Pub 2011/0287215), in view of Jons (US PG Pub 2015/0083651).
With respect to Claims 1 and 4, Feuer teaches methods for preparing a concentrated cannabinoid product, through the use of one or more filtration steps (abstract) - a fluid separation system and method, including pre-treating the extract to reduce fouling of subsequent processes (col 10 lines 10-18), the pretreatment mixture may be pressurized in the pre-treatment vessel (e.g. at a pressure of from about 1 bar gauge to about 7 bar gauge) (col 9 line 59 – col 10 line 3), introducing a fluid solution at a first predetermined pressure; followed by filtration operations using ultrafiltration or nanofiltration separation filters, including polymer and ceramic filters, the pressure driven separation process driven by the difference between the operating pressure and the osmotic pressure of the solution on the feed side of the filter, typically operated at about 10-40 bar, a filtering unit downstream receiving the fluid solution at a second predetermined pressure (col 11 lines 12-43), the first filtration stage has a molecular weight cut-off (MWCO) such that large molecular weight  impurities are substantially rejected and removed from the permeate, suitable filters have a MWCO of for example, from about 400 Daltons to about 5000 Daltons (col 12 lines 29-50), for example a first filter of a 400 Dalton MWCO ceramic filter comprising 19 channels (col 13 lines 10-29), or a second filter with a MWCO of from about 150 Daltons to about 1000 Daltons (col 15 line 62 – col 16 line 9), suitable filters include cross-flow or tangential flow filters which may produce turbulence to move solid build up off the element and prevent or encourage gel-layers build-up, which in turn effects permeation directing the fluid solution through the filtration unit parallel to the membrane at the second predetermined pressure to create a cross-flow filtration process (col 10 lines 31-48), to remove at least a portion of dissolved solids in the fluid solution (first filter produces a first retentate comprising large molecular weight impurities col 2 lines 17-21, and disposed of via stream 22, Figure 1); and outputting filtrate for disposal (second permeate stream 34) and a retentate for further use 
While Feuer teaches the filtering units having a MWCO of 150-1000 Daltons, Feuer does not explicitly teach the filtering unit having a membrane provided with an array of pores approximately a diameter of a DNA strand to remove at least a portion of dissolved solids in the fluid solution passing across the membrane. 
Bishop teaches structures for molecular separations using DNA and RNA as templates for structures for molecular separations (Bishop 0017]), and the surface can be modified to provide desired physical and chemical characteristics, and convey desirable properties for a membrane to facilitate transport of molecules of the appropriate size through the membrane by providing a direct path across the membrane and allow for lower pressure drop and higher throughput than a membrane with similar pores sizes but a more indirect or circuitous path ([0053-0056]), and forming of ceramic nanofiltration membranes with an array of pores approximately a diameter of a DNA strand (Bishop [0089-0091]). It would have been obvious to one of ordinary skill in the art to incorporate the pore formation of Bishop into the membrane of Feuer in order to enjoy the benefits of a lower pressure drop and higher through put, and simplify the implementation and adaptation of a highly selective membrane to a broad range of applications and materials (Bishop [0056]).
Feuer teaches first and a second operating pressures, and that at least a portion of permeate or retentate may be recirculated (col 20 lines 1-7, col 20 lines 21-26), implying use of both a feed pump and a recirculating pump.
Alternatively, Jons teaches a pressurized cross-flow filtration zone where filtration occurs by passing feed fluid across a membrane surface in a pressurized circulation loop ([0017]), with a feed pump (Y) a pressurized feed pump for introducing a fluid solution at a first predetermined pressure, for introducing a pressurized feed into recirculation loop (A), and recirculation pump (Z) a recirculating pump for recirculating the fluid solution from the high-pressure feed pump, downstream at a second predetermined pressure, the recirculation pump can be located in various positions within loop (A), the  ([0021], Figures 1A-1F); and a filtering unit downstream of the recirculating pump for receiving the fluid solution at the second predetermined pressure (in different embodiments, the cross-flow filtration zone is located downstream ([0018, 0021]).
It would have been obvious to one of skill in the art to incorporate the recirculation options of Jons into the taught system in order to minimize pressure losses from successive passes through the filter, allow for the pressure provided by the feed pump to drive a downstream operation (e.g. microfiltration, ultrafiltration, nanofiltration, or reverse osmosis), and allow the system to be used in a broader range of applications (Jons [0048]).
With respect to Claim 2, the system of Claim 1 is taught above. The taught combination further teaches the filtering unit includes the membrane in one or more channels (Feuer col 11, lines 21-29, col 13 lines 10-29, Examples 4, and 7), each of which includes the membrane having the array of pores approximately the diameter of the DNA strand (Bishop [0089-0091]). 
With respect to Claim 3, the system of claim 1 is taught above. The requirements of the claim are intended use of the system and do not patentably distinguish over the prior art, and do not require any new structure. 
Feuer teaches the filtration operations include cross-flow or tangential flow filters which may produce turbulence to move solid build up off the element and prevent or encourage gel-layer build-up (which in turn effects permeation (Feuer col 10 lines 31-37) gel formation effecting rejection of dissolved solids, and the filtration operations operate at from about 10 bar to about 50 bar (145-725 psi, while the instant specification does not define “high” transmembrane pressure, Figures 5 and 6 indicate a range 300-500 psi, approximately 20-35 bar, within the noted range of Feuer). Jons teaches an advantage of the use of a feed pump and a recirculation pump is an applied pressure at the filtration zone inlet must 
With respect to Claim 5, the method of Claim 4, is taught above. The above combination further teaches recirculating the retentate to the recirculating pump for repeated filtering (Feuer col 20 lines 1-7, col 20 lines 21-26, Jons [0021], Figures 1A-1F). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Feuer (US 10,155,176), in view of Bishop (US PG Pub 2011/0287215), in view of Jons (US PG Pub 2015/0083651), in further view of Dibel (US PG Pub 2007/0246406).
With respect to Claim 3, the system of claim 1 is taught above. The requirements of the claim are intended use of the system and do not patentably distinguish over the prior art, and do not require any new structure. Feuer teaches the filtration operations include cross-flow or tangential flow filters which may produce turbulence to move solid build up off the element and prevent or encourage gel-layer build-up (which in turn effects permeation) gel formation effecting rejection of dissolved solids (Feuer col 10 lines 31-37), and the filtration operations operate at from about 10 bar to about 50 bar (145-725 psi, while the instant specification does not define “high” transmembrane pressure, Figures 5 and 6 indicate a range 300-500 psi, approximately 20-35 bar, within the noted range of Feuer). Jons teaches an advantage of the use of a feed pump and a recirculation pump is an applied pressure at the filtration zone inlet must exceed the transmembrane pressure, and uniform flux along the fluid treatment path is more readily attained when systems are designed for a higher transmembrane pressure (Jons [0044]). 
Dibel teaches tangential flow filtration systems for the separation of compounds that can be used with any crossflow filtration ([0197]), a multistage filtration system for producing differentiable filtration products ([0012]), comprised of filtration modules comprising membranes, and can be a velocity, transmembrane pressure, concentration and diafiltration volume, with velocity ranging from about 1 cm/s to about 500 cm/sec ([0144, 0149]) high cross flow velocity (the instant disclosure does not specify the definition of “high”), the process can produce a higher quality product at lower production costs; higher purity can be achieved through the formation of a hydrodynamic layer (gel or boundary layer on the surface of the membrane, this layer formed due to the higher transmembrane pressure, and the resulting lower transmission and higher compound rejection at higher pressures can be compensated for by the unique counter-current design and increase yields allowing better separation of compounds and can result in greater recovery yield and purity when compared to conventional TFF ([0157]) optimizing gel formation and rejection of dissolved solids.
It would have been obvious to one of ordinary skill in the art to utilize the TFF and optimization of Dibel in order to lower production costs, and achieve higher purity (Dibel [0157]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        

		/BRADLEY R SPIES/                             Primary Examiner, Art Unit 1777